Citation Nr: 9933953	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a torn ligament of the left (minor) little 
finger.

2.  Whether the veteran's claims of entitlement to service 
connection for a low back disorder, light sensitive eyes and 
headaches are well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a low back disorder, headaches and light 
sensitive eyes.  By that decision, the RO also granted 
service connection for a torn ligament of the left small 
(minor) finger and assigned a noncompensable disability 
rating.  The veteran subsequently filed a timely appeal 
regarding the noncompensable disability rating assigned.

In his November 1995 Substantive Appeal (VA Form 9), the 
veteran requested a personal hearing before a hearing officer 
at the RO.  In a January 1996 letter, the RO informed the 
veteran of the date and time of his personal hearing.  
However, in February 1996, the veteran reported that he would 
be unable to obtain transportation to his hearing and 
requested that it be rescheduled.  His hearing was 
subsequently rescheduled and, in a March 1996 letter, the RO 
informed the veteran of the new date and time for his 
personal hearing.  Thereafter, the veteran failed to appear 
for his personal hearing.  To the Board's knowledge, the 
veteran has offered no explanation as to why he was unable to 
appear and has since made no request for another hearing.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's residuals of a torn ligament 
of the left little finger are manifested by no more than 
slight loss of grip strength in the left hand.


2.  The veteran failed to report for two VA medical 
examinations which were scheduled in connection with his 
claim for VA benefits.

3.  There is no competent medical evidence of record of a 
nexus between the veteran's low back disorder and service.

4.  There is no competent medical evidence of record of a 
current diagnosis of an eye disorder or headache disorder, 
and no competent medical evidence of a nexus between these 
claimed disabilities and service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular evaluation for 
the residuals of a torn ligament of the left little finger 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (1999).

2.  In the alternative, the veteran's claim of entitlement to 
a compensable rating for the residuals of a torn ligament of 
the left little finger is denied based on his failure to 
report for two VA medical examinations which were scheduled 
in connection with his claim.  38 C.F.R. § 3.655(1999).

3.  The veteran has not presented well-grounded claims of 
entitlement to service connection for a low back disorder, 
light sensitive eyes, or headaches.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss the 
veteran's increased rating claim and then move on to a 
discussion of the service connection claims.

Entitlement to a compensable evaluation for the residuals of 
a torn ligament of the left little finger.

Preliminary Matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for the residuals of a 
torn ligament of the left little finger is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board concludes that VA has satisfied its statutory 
obligation to the extent possible under the circumstances.

The veteran failed to appear at VA medical examinations which 
were scheduled in August 1998 and September 1998 in 
conjunction with his claim for VA benefits.  There is no 
indication that the veteran was not provided with proper 
notice of the examinations; he has not, to the knowledge of 
the Board, contacted the VA medical facility or the RO 
concerning his missed appointments; and he has not 
subsequently requested that the examinations be rescheduled.  

In an Appellant's Brief submitted in November 1999, the 
veteran's accredited representative requested that the 
veteran be provided "the benefit of the doubt" as to why he 
failed to report for his examinations, and that his case be 
remanded so he could be provided one last opportunity to 
report for these missed examinations.

The Board wishes to point out that although VA is required by 
statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Pursuant to 38 C.F.R. § 3.655(b), when a veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, his 
claim shall be rated based on the evidence of record.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, without good 
cause, the claim shall be denied.  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  

The veteran's accredited representative has asserted that the 
veteran should be provided "the benefit of the doubt" as to 
why he failed to report for his examinations.  The law and VA 
regulations provide that when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102.  In this case, there is no such balance of evidence.  
38 C.F.R. § 3.655 provides for such an action only upon a 
showing of good cause.  Neither the veteran nor his 
representative have provided any basis for finding that he 
had good cause for not reporting for his scheduled VA 
examinations.  

The Board therefore finds that the duty to assist has been 
satisfied under 38 U.S.C.A. § 5107(a), and that a remand of 
this case is not warranted. 

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however,  the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.  

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
The Board finds that in this case, 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73 and applicable diagnostic codes have not undergone 
any substantive changes.

The veteran is currently service connected for the residuals 
of a torn ligament of the left little finger, which has been 
evaluated by analogy to a muscle injury to Muscle Group IX, 
under 38 C.F.R. § 4.73, Diagnostic Code 5309.  This muscle 
group acts in strong grasping movements and is supplemented 
by the intrinsic muscles in delicate manipulative movements.  
Because the hand is so compact a structure that isolated 
muscle injuries are rare, injuries to Muscle Group IX are to 
be rated on limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5219 (1999) [ankylosis and limitation 
of motion of single digits and combinations of digits]. 

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219, the following 
rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation. (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis. (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for 
Diagnostic Codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm. The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  
Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records reflect that in December 1988, the 
veteran reportedly injured his left little (5th) finger while 
playing basketball.  His tendon was repaired and his finger 
was set in a cast.

In July 1994, the veteran filed a claim of entitlement to 
service connection for a left "pinkie" finger torn 
ligament.  In his VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran reported his address as 
[redacted], [redacted].

In a VA physical examination conducted in October 1994, the 
veteran reported that when the weather became cold, his left 
torn ligament would cause his left finger to straighten.  
Upon examination of the veteran's upper extremities, the VA 
examiner found that all movements were normal without 
difficulty, that sensation was intact, and that reflexes were 
equal.  The VA examiner noted that grip strength was 80 
pounds in the right hand and 60 pounds in the left, and that 
the veteran was right-handed.  X-rays of the left hand and 
wrist reportedly revealed small calcifications in the soft 
tissue near the distal shaft of the fifth metacarpal as the 
only abnormality.

In the February 1995 rating decision, the RO granted service 
connection for a torn ligament of the left small finger 
(minor) and assigned a noncompensable disability rating.  In 
March 1995, the veteran filed a Notice of Disagreement in 
which he contended that his left finger was permanently 
crooked, disfigured, and discolored.  He also asserted that 
he continued to experience pain and that his grip strength 
was weakened.  In his Notice of Disagreement, the veteran 
reported a new place of residence in [redacted], [redacted].

In June 1995, the RO issued a Statement of the Case to the 
veteran's new address.  This statement was returned as 
undeliverable the following month.  The United States Post 
Office indicated that the veteran no longer lived at that 
address and that he had left no forwarding mailing address.  
In August 1995, the veteran reported to the RO that he had 
returned to his original address in [redacted], [redacted].  A 
new Statement of the Case was subsequently issued to that 
address.

In November 1995, the veteran submitted a Substantive Appeal 
(VA Form 9) in which he reported that he continued to 
experience pain and weakness in his left little finger.  He 
also reported fatigue and that he could feel the pain 
extending from his finger into his hand.  He further reported 
that he experienced pain on motion and that his finger was 
often in too much pain to move.  In his VA Form 9, the 
veteran again reported his address as [redacted]
[redacted], [redacted].

The veteran was scheduled for two VA physical examinations, 
which were to be conducted in August 1998 and September 1998, 
in connection with his claim of entitlement to an increased 
disability rating.  In August 1998, two letters were issued 
to the veteran by the RO, which specified the date and time 
of his VA physical examinations.  These letters were both 
sent to [redacted], [redacted], [redacted], the 
veteran's most recent address of record at that time.  As 
discussed above, the veteran subsequently failed to appear 
for these examinations.

Analysis

The Board notes that the veteran's claim may be reasonably 
construed either as the appeal of an initial rating 
assignment, see Fenderson, or as a claim for an increase in 
disability rating, see Francisco.  The difference between the 
two approaches is that if the veteran's claim is considered 
to be an original compensation claim and he fails to report 
for a VA examination, the claim is rated based on the 
evidence of record, while if the claim is considered to be 
for an increased rating or any other original claim and he 
fails to report for a VA examination, the claim must be 
denied.  See 38 C.F.R. § 3.655.

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  The Board will do so in 
this case, first considering this as an original claim for VA 
benefits, deciding the claim of the evidence of record, and 
then as an increased rating claim for which the veteran 
failed to report for scheduled examinations.  See 38 C.F.R. 
§ 3.955.

Schedule for Rating Disabilities

As discussed above, the veteran's residuals of a torn 
ligament of the left little finger are presently assigned a 
noncompensable disability rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5309.  He essentially contends that his 
service-connected residuals are more severe than is 
contemplated by his noncompensable rating.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  In reaching this conclusion, the 
Board found the most probative evidence of record to be the 
report of the October 1994 VA examiner, which indicated that 
all movement in the veteran's left upper extremity was normal 
and performed without any difficulty.  The VA examiner 
further found that there was no evidence of loss of sensation 
or unequal reflexes found on objective examination, and that 
the veteran exhibited only a slight loss of grip strength in 
the his left hand.  In particular, the Board notes that the 
only abnormality revealed by x-rays of the veteran's left 
hand were small calcifications in the soft tissue near the 
distal shaft of the fifth metacarpal.

The Board notes that the veteran has reported that he 
experiences severe limitation of motion and weakness in his 
left little finger, and pain that radiates throughout his 
left hand.  He has also asserted that his left little finger 
appears crooked, discolored, and disfigured.  However, no 
such clinical findings were reported during the veteran's 
October 1994 VA examination, and the veteran has not 
submitted any medical evidence that documents such findings.  
Therefore, due to the lack of medical evidence corroborating 
the veteran's contentions, and in light of the findings of 
the October 1994 VA examiner, which revealed the veteran's 
left little finger injury to be virtually asymptomatic upon 
objective examination, the Board finds that the preponderance 
of the evidence is against a compensable rating in this case.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath, 1 Vet. App. at 592.  However, the 
Board can find no other basis to support the grant of an 
increased rating for the veteran's residuals of a torn 
ligament of the left little finger.  The veteran and his 
representative have suggested no bases other than those 
discussed above.

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the competent and 
probative evidence of record is against an increased rating 
for the veteran's residuals of a torn ligament of the left 
little finger.  The benefit sought on appeal is accordingly 
denied.

Failure to Report for VA Examination

As discussed in detail above, the veteran failed to report 
for two VA physical examinations scheduled in connection with 
his claim.  The Board views the veteran's inaction as a 
failure to report for "(an) examination (that) was scheduled 
in conjunction with any other original claim...or a claim for 
increase."  The veteran has not offered any good cause for 
his failure to report for the two scheduled examinations.  As 
such, the claim must be denied on this alternative basis.  
See 38 C.F.R. § 3.655(b).  

Although VA is required by statute and by case law to assist 
appellants in developing well-grounded claims, "The duty to 
assist is not always a one-way street."  Wood, 1 Vet. App. 
at 193.  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for an increased 
rating without a showing of good cause, the claim shall be 
denied.  38 C.F.R. § 3.655.

Whether the veteran's claims of entitlement to service 
connection for a low back disorder, light sensitive eyes, and 
headaches are well grounded.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

Service connection may also be granted for chronic 
disabilities if shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  For the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. at 488, 495-496 (1997).

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9 (1999).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well-grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Factual Background

Upon enlistment into service, the veteran reported no history 
of eye trouble, headaches, or recurrent back pain.  In a 
report of physical examination dated in December 1986, an 
examiner noted "normal" for the veteran's spine and eyes.  
The examiner further noted that the veteran had 20/20 distant 
vision and 20/20 near vision in both eyes.

Service medical records reflect that in April 1988, the 
veteran was admitted to the base hospital after he was hit in 
the face with a broken glass bottle.  Upon admission to the 
emergency room, he reported lacerations but no pain in his 
teeth or dental area.  The examining physician noted that the 
veteran reported no headaches, blurred vision, or significant 
pain.  The veteran reportedly required 21 sutures and 
treatment for avulsed skin on his right upper lip.  He was 
sent on the same day of his admission but returned the next 
day with complaints of lightheadedness and bilateral eye 
pain.  The physician noted that because the veteran would be 
alone in his barracks, he was readmitted to the hospital for 
further observation.  

By his second day of admission, the physician reported that 
the veteran's corneal abrasion had completely resolved and 
that his vision was 20/20.  Except for subconjunctival 
hematomas, the veteran's examination was reportedly 
unremarkable, and he was referred to optometry for his 
continued complaints of pain and blurred vision.  The 
physician further reported that the veteran's lacerations 
were healing well with no evidence of infection.  The 
veteran's final diagnosis was noted to be multiple facial 
lacerations and a left corneal abrasion.  In a treatment 
statement dated the day of the veteran's discharge, a 
physician advised the veteran to avoid prolonged reading or 
writing, and informed him that he may wear sunglasses indoors 
for a while.  Subsequent service medical records are negative 
for any further complaints of eye pain, blurred vision, or 
lightheadedness.

In a September 1988 clinical note, an examiner noted that the 
veteran reported experiencing low back pain, which the 
examiner found to actually be right rib cage pain with 
sternal pain due to a basketball injury.

In December 1988, the veteran complained of mid back pain for 
two weeks.  He reported that two weeks before, he had 
experienced aching all over his body, but that this had 
resolved except for the mid back pain, which had persisted.  
In a December 1988 clinical note, an examiner noted some 
tenderness and muscle spasm in the veteran's mid back.  The 
examiner reportedly instructed the veteran on special 
exercises and advised him to avoid lifting or stooping.  

In December 1989, the veteran was treated in the emergency 
room for pain with motion of the mid-thoracic spine.  A 
physician noted a history of muscular pain in the mid back.

In March 1991, the veteran was scheduled to undergo a medical 
examination before separation, which he had requested.  
However, on March 7th, a medical representative reportedly 
reviewed the veteran's service medical records and determined 
that a separation examination was not required.  In a report 
of medical history dated March 11, 1991, the veteran reported 
a history of recurrent back pain.  He also reported no 
history of headaches or eye trouble.  

An emergency room report from the Humana Hospital dated in 
May 1992 reflects that the veteran was admitted for treatment 
following complaints of low back pain.  His treating 
physician noted that the veteran did not recall suffering a 
trauma to his back and did not know the cause of his pain.  
The veteran reported a two-year history of back pain but 
denied receiving any previous treatment.

In August 1994, the veteran filed a claim of entitlement to 
service connection for light sensitive eyes, lower back 
pains, and headaches "from the force of bottle hitting." 

In October 1994, the veteran was provided with a VA physical 
examination.  He reported a history of low back pain since 
1989, which usually occurred right after exercising.  He 
indicated that he usually treats this pain by not doing any 
further running.  The veteran also reported that he had 
undergone surgery on his low back at one time.  Upon 
examination, the VA examiner found that the veteran could 
squat all the way and return, and that straight leg raising 
to 50 degrees produced low back pain bilaterally.  Ankle 
dorsiflexion was negative bilaterally and a simultaneous hip 
flexion test was negative.  The VA physician noted that the 
Goldthwait's test, fabere test, and Gainslen test all 
revealed low back pain bilaterally.  X-rays of the 
lumbosacral spine were reportedly normal and the veteran was 
diagnosed with an "injury of the low back by running."

In October 1994, the veteran was also provided with a VA 
visual examination.  The veteran reported a history of 
occasional twitching of his eyes, including three incidents 
of twitching that year, with the last incident having 
occurred in July 1994.  He also reported occasional sharp and 
excruciating pain just below his left eyebrow, which had 
reportedly occurred several times over the previous 5 years 
but not at all in 1994.  The veteran further reported that he 
had experienced light sensitivity at the time of his in-
service facial injury, but that he experienced "nothing out 
of the ordinary now."  Upon examination, the VA examiner 
found the veteran's vision to be 20/20 near in both eyes, and 
20/15 far in both eyes.  The VA examiner also found no 
evidence of diploma or a visual field deficit.  The veteran 
was diagnosed with a history of a left eyelid laceration and 
history of blepharitis, which the VA examiner determined was 
no longer active.

In the February 1995 rating decision, the RO denied service 
connection for low back pain, light sensitive eyes, and 
headaches on the basis that these conditions had all 
apparently healed without any evidence of residual 
disability.  The veteran subsequently filed a Notice of 
Disagreement in which he indicated that he still suffered 
from these conditions.

In November 1995, the veteran submitted a Substantive Appeal 
(VA Form 9) in which he reported that he was continuing to 
experience low back pain.  He also reported that he continued 
to experience both headaches and light sensitivity due to his 
in-service facial injury.  The veteran reported that while he 
was in the service, he continued to go to the dispensary for 
treatment of his headaches, and that this should be reflected 
in his service medical records. 

Analysis

As discussed in detail above, the evidence shows that the 
veteran failed to report for two VA examinations in August 
1998 and September 1998.  To the Board's knowledge, the 
veteran has offered no explanation as to why he failed to 
report for either of these examinations.  Therefore the Board 
will render its decision based on the evidence of record now 
before it.  See 38 C.F.R. § 3.655.

The veteran is claiming entitlement to service connection for 
a low back disorder, light sensitive eyes, and headaches.  He 
essentially contends that his low back disorder is related to 
several incidents of back pain reported during service, and 
that his claimed light sensitive eyes and headaches are due 
to the facial injury he experienced after he was struck by a 
glass bottle in April 1988.

As noted above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); (3) a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza, 7 Vet. App. at 503.  All three 
prongs of the Caluza test must be met.

In this case, the Board finds that the veteran has satisfied 
the second element of Caluza as his service medical records 
reflect that he complained of recurrent back pain during 
service.  Additionally, his service medical records also 
reflect that in April 1988, he was treated for several 
lacerations to the face and left cornea after being struck by 
a glass bottle.  

The Board also finds that with respect to the his low back 
disorder, the veteran has satisfied the first element of 
Caluza, as the October 1994 VA examiner diagnosed the veteran 
with an injury to the low back.  The Board is, of course, 
aware that the October 1994 VA examiner failed to elaborate 
on the precise nature of this injury or whether there were 
residuals therefrom is at all related to service.  
Nevertheless, while it is not necessarily conclusive as to 
his claim, the Board finds that this evidence is sufficient 
to satisfy the first Caluza element pertaining to a current 
disability.

The Board further finds, however, that with respect to his 
light sensitive eyes and headaches, the veteran has failed to 
satisfy the first element of Caluza as he has failed to 
submit competent medical evidence of a current diagnosis of 
either an eye disorder or a headache disorder.  Although the 
October 1994 VA visual examiner noted a history consistent 
with blepharitis, the VA examiner specifically indicated that 
blepharitis was no longer active.  Moreover, there is no 
indication that the reported past blepharitis was related to 
the veteran's alleged light sensitivity.   
As noted earlier, refractive error is considered to be a 
congenital or developmental abnormality for which service 
connection may not be granted.  See 38 C.F.R. §§ 3.303, 4.9.

The Board further finds that the veteran has failed to 
satisfy the third element of Caluza regarding all three of 
his claimed disabilities as he has failed to submit competent 
medical evidence of a nexus between these claimed 
disabilities and service.  The only evidence of record of a 
nexus between the veteran's claimed disabilities and his in-
service injuries is his own assertion that there is a 
relationship.  While the veteran may be competent as a lay 
person to report his symptomatology, he is not competent to 
provide medical nexus evidence in order to render a claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In light of the Court's holding in Savage, 10 Vet. App. 495-
496, the Board has considered whether the veteran has 
demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present symptoms and his in-
service injuries.  However, although the veteran has reported 
suffering from recurring headaches and light sensitivity 
since his April 1988 injury, the Board notes that the first 
evidence of any such complaints are not documented until 
October 1994, over 6 years after his initial injury.  
Additionally, although the veteran has reported recurrent 
back pain, the only evidence of back pain between his 
discharge in June 1991 and the date he filed his claim in 
July 1994 is the May 1992 private hospital record.  Moreover, 
and more significantly, the veteran is still be required 
under Savage to provide competent medical evidence linking 
his continuous symptoms to his claimed disabilities.  See 
Voerth v. West, No. 95-904 (U.S. Vet. App. October 15, 1999).  
As noted above, there is no competent medical evidence of 
record linking his claimed symptoms to his in-service 
injuries.

In summary, the Board finds that the veteran has submitted no 
competent medical evidence of a nexus between his in-service 
episodes and his claimed disabilities.  See Caluza, 
7 Vet. App. at 506 (1995).  The Court has held that in the 
absence of a causal link to service or evidence of chronicity 
or continuity of symptomatology, a claim is not well 
grounded.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the Board finds that he has not submitted well-
grounded claims of entitlement to service connection for a 
low back disorder, light sensitive eyes, and headaches, 
pursuant to 38 U.S.C.A. § 5107(a).  Thus, his claims are 
denied.

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the Board has 
disposed of this claim on a ground different from that of the 
RO, that is, whether the veteran's claims are well-grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claims well grounded, namely medical nexus evidence and 
competent medical evidence of a current disability.



ORDER

Entitlement to a compensable evaluation for the residuals of 
a torn ligament of the left little finger is denied.

Well-grounded claims not having been presented, the veteran's 
claims of entitlement to service connection for a low back 
disorder, light sensitive eyes, and headaches are denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  "Blepharitis is an inflammation of the eyelids."  Beaty v. Brown, 6 Vet. App. 532, 535 (1994) [citing 
Webster's Medical Desk Dictionary 80 (1986).

